DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

 Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
As to claim 1, change “the drain” in line 33 of the claim to “a drain”, since a drain of the sixth TFT was not previously recited.  Appropriate correction is required.
As to claim 6, change “the drain” in line 34 of the claim to “a drain”, since a drain of the sixth TFT was not previously recited.  Appropriate correction is required.


Allowable Subject Matter
Claims 1, 3-6 and 8-10 would be allowable if claims 1 and 6 are rewritten or amended to overcome the claim objections as set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
 Applicant has incorporated the previously indicated allowable subject matter of claim 2 into claim 1. 
Applicant has incorporated the previously indicated allowable subject matter of claim 7 into claim 6.

Conclusion
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624